4o     1/Jul- 33
                                                           Coaf:r of       GICtMtlll~'( ~PPF:fJL5
                                                                 P. o,    ~ox     I 23oB
                                                               (JI PITO L 'STATt 0 M

                                                           f-lU5Tt N I TEX/15        7 8 7. I I
                           B- ,_ t5

                                                                 · tCOUM
                                                                     R~CtE~~fED ~~
                                                                         Of     C~tl\lliN~l A~EALS
                                                                            AUG   oe 2015
                                                                         Ab!i ~OO§ta, Cl(!rk

  ',                          fot                                   WR.- L.fO f_p&l- 32
                                                I




                                                                    (I-I [    {_()LPU 0 f
                                                                                               /"e'M'o.~AL Af'PERLS
                                                                                              IL




                                                                              of -rr:xA 6
tlr GR H OA tl'l ELL




                                           M OTt{) 1\1     f () i      L£ A v E


lo    rl-1£       Hol\toer-tBLf :fuDGES of jAro                          Couel COmfS                    fUGAH

OAfC.tJfLL    i   APPLf[fl r.JI,   litJD     f, LE5         M oTiol\l         foR..    LEAVE            lo       -Ft LE
  Of_r6r'-111L       RPPLJLflTtDIJ for                                                                                                                  {2-5)
                                  tu..0    w{(- Lf 0   I   {p(p I- 3 ~

                                                                    l 1\1 ·Tu E tEXAS G ou~T of C~ttYitNfl[ flfftfl/5
                                                                                                              (


                                                                            VIArE o.f Tt XII s
fLr GA 1-1   OAfGN ~ LL




                                           0 R..L GL1\fA L         RppLt (.f-lit 0 1\1

                                          foR. A. WttT of                     HA8EA5

                                                     [Of ~ R . Tl 1t c ~-r~A-rt-                       f"j

                                                                            '"'     u II"   I     N     p pLI £ 0 EX   PR R.TE
   q'-13 5       I   W, 'J.d   '{ (p 9 {TEX, CittYI-{/ PP, I 997)
                                                                                                                        (g-5)



                                                                                                                                                    I



                             c-1::    · fZ-
                                      W       u-t 0 ;   (_I.,
                                                           lll -   .4/lll'ja
                                                                   fltllt:I(.J,.   u·   NO~£>
                                                                                           ~;f'.. ~J'It-"E
                                                                                                   I rt J     /1     I R. J.. UrfJV(fiNC./5.5   I       I

·fH A--f iA S £ ~    L....
                       J     vv
                                                        lP                                                    q_.,


                                                                                                                                                            I
                                                                                                                                                    (

--{H&t£    WflS        NO             D f!ER-II.tltlllfrftol\l             ()N     IHE        MEtrrs of                   ·R PfLt cANTs                         I




  Gf.Atl'/1 5 • 0£f             {(_oQR__tGufL V @uRf!.TER.NlflN                              1535 f.f>uf'P.£Hot. .Js       Pe_ocEou~L                Ge..outJD6         -ro
      DEN'/         ((EVrEW.,              .Ti-tEfftoe£ 1              TH£         Peovt-:,toD\15            IN Trx~                coot        C£Jm.               I




                                                                                                        \1                     j(

       P((.oc, f-1 e_-c I L Dl 1 SEc 4 [a..)- (c.)                                 Do£5          NoT         LrGA Lt i              A. ppLy
                                                                                                        (Lf- 5)
                         .'touLO          ~£      EN!trl£0        lo   HAvE            Ht5
TH£     'A PPL·r tA rJT S ~

A'))t ~RN (£         of        GOUI\ISEL ~ P(4)5ecu-roR. Mt'5tONIJtle1" AND G(A trvt                              ON


 INA~Ilfl'l -ro P~S£rff fAcrs                         -ro ~uPPorr           GLAIM6            Ouf        -ro       TI-lt.
                                    '             f                                              '            '
  I\J\t'511CAfJ~L ef I?:>E 0      R£pottrE R5           R.f[D/2.0 1 0 Ec 1 DE 0 0 N            -n_, E         M E R.JTS .

 -ro Otf\1'/        RPPLJc(-INI           fltJi       Of>Por    0 1\t -ft-lt5   15T   OAf

    of     fluGu5-r :J o 15




/